      Case: 1:18-cv-03269 Document #: 87 Filed: 05/21/20 Page 1 of 2 PageID #:394




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SCOTT DOLEMBA,                               )
on behalf of plaintiff and a class,          )
                                             )
                       Plaintiff,            )          18 C 3269
                                             )
               vs.                           )          Magistrate Judge Cummings
                                             )
HEARING BETTER FOR LIFE, LLC,                )
                                             )
                       Defendant.            )
                                             )

                                      NOTICE OF MOTION

TO:     Please see certificate of service.

       PLEASE TAKE NOTICE that on June 16, 2020 at 10:00 a.m., we shall appear before the
Honorable Magistrate Judge Cummings in room 1350 of the United States District Court for the
Northern District of Illinois, Eastern Division, and present: MOTION FOR SUBSTITUTION OF
PLAINTIFF, a copy of which has been filed electronically and served upon you.



                                                 s/ Daniel A. Edelman
                                                 Daniel A. Edelman


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
    Case: 1:18-cv-03269 Document #: 87 Filed: 05/21/20 Page 2 of 2 PageID #:395




                               CERTIFICATE OF SERVICE
        I, Daniel A. Edelman, certify that on May 21, 2020, I caused a true and accurate copy of
the foregoing document to be filed via the court’s CM/ECF system which caused notice to be
sent via email to the following:
       Ted A. Donner - tdonner@donnerco.com
       Donner & Company Law Offices, LLC
       1125 Wheaton Oaks Court
       Wheaton, IL 60187


                                                   s/ Daniel A. Edelman
                                                   Daniel A. Edelman

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
